Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicant’s response after FINAL filed on 5/28/2021, wherein claims 18, 20, 23 and 24 are canceled and claim 17 is amended. No claims are newly added. 
Claims 17, 22, 25, 26, 28 and 29 are pending in the instant application and are examined on the merits herein.
	Priority
This application is a National Stage Application of PCT/MY2016/500046, filed on 8/17/2016.  The instant application claims foreign priority to MYPI 2016701846 filed on 5/23/2016. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 11/23/2018. 
Withdrawn Rejections
All rejection(s) of record for claim(s) 18, 20, 23 and 24 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.

Maintained Rejection
Claims 17, 18, 20, 22-26, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Rohner et al. (US 2012/0148685, reference of record), as evidenced by Chuang et al. (J. Supercrit. Fluids, 2006, reference of record), in  The rejection rationale is as made of record in the final office action dated 1/26/2021.
Response to Arguments
Applicants’ response with respect to the above obviousness rejection over Rohner/Chuang/Puetter/Tan/Rubin, has been fully considered but is not persuasive. 
Applicant argues that the prior art does not provide motivation to adjust the amount of the various active ingredients for treating dementia, to specifically arrive at the instantly claimed amounts. Applicants argument are not persuasive because the prior art specifically teaches that the instantly claimed compounds are effective for treating dementia and teach ranges for said compounds which overlap that of the instant claims. It is not necessary for the prior art to specifically direct one of ordinary skill to the exact range instantly claimed. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). 
Applicant continues to argue that the combined prior art does not suggest a composition effective for treating white matter lesions in the brain of a subject in need thereof. Applicants’ argument is not persuasive because, as previously discussed, it is noted that the prior art does not teach that the composition can be 
Applicant further argues that the instant specification describes synergistic therapeutic effect to protect against cognitive impairment. Applicants’ argument is not persuasive because there is no evidence of any synergistic effect. The only working examples are composition recipes. There is no data in the instant specification where the instant composition is even administered to a subject, let alone any data showing a synergistic effect. Moreover, assuming arguendo that the compositions of Example 1 or Example 2 were synergistically effective at protecting against cognitive impairment, said Examples are not commensurate in scope with the instant claims. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)(MPEP § 716.02(d)) 
The rejection is still deemed proper and is maintained.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/DALE R MILLER/           Primary Examiner, Art Unit 1623